Citation Nr: 0723509	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



REMAND

The Board remanded the veteran's claims in April 2006 for 
additional development.  Pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Court or the Board confers 
on the claimant the right to compliance with the remand 
orders as a matter of law.  

In pertinent part, the RO was instructed to schedule the 
veteran for a VA examination to show the nature and extent of 
his current service-connected knee disabilities.  The 
examiner was specifically asked to render an opinion as to 
whether the veteran (1) experiences mild, moderate or severe 
disability in each knee, (2) has limitation attributed to 
arthritic symptoms in addition to any limitation attributed 
to the internal derangement of the right knee, and (3) 
experiences more severe functional impairment during periods 
of exacerbated symptoms; if so, the additional functional 
impairment should be described to the extent possible (in 
limitation of motion in degrees if possible).  Unfortunately, 
the requested opinion was not addressed by the examiner who 
conducted the August 2006 VA compensation and pension (C&P) 
joints examination.  

The remand instructions also included an order that if the 
claims remain denied, the RO should issue a supplemental 
statement of the case (SSOC) that considers the rating 
criteria for arthritis as well as criteria for all knee 
disabilities, and makes a specific finding as to whether 
additional disability exists due to arthritis in the right 
knee.  Although the RO did issue a SSOC subsequent to the 
Board's remand, it did not adhere to the remand instructions.  
See October 2006 SSOC.  The RO should correct this in any 
future SSOC it issues.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  



Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder and a copy of 
this remand to the examiner who conducted 
the August 2006 VA C&P joints examination 
and ask the examiner to provide an 
addendum to his report that adequately 
addresses whether the veteran (1) 
experiences mild, moderate or severe 
disability in each knee, (2) has 
limitation attributed to arthritic 
symptoms in addition to any limitation 
attributed to the internal derangement of 
the right knee, and (3) experiences more 
severe functional impairment during 
periods of exacerbated symptoms; if so, 
the additional functional impairment 
should be described to the extent 
possible (in limitation of motion in 
degrees if possible).  All opinions 
expressed must be supported by complete 
rationale.  If the August 2006 VA 
examiner is not available, or if the 
requested questions cannot be answered 
without further examination of the 
veteran, such examination should be 
scheduled.  

2.  Thereafter, readjudicate the claims.  
If the claims remain denied, issue a SSOC 
to the veteran and his representative, 
and give them an appropriate amount of 
time to respond.  The SSOC must consider 
the rating criteria for arthritis as well 
as criteria for all knee disabilities, 
and make a specific finding as to whether 
additional disability exists due to 
arthritis in the right knee.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



